                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:03CR296

         vs.
                                                               ORDER ON APPEARANCE FOR
AREND MATHIJSSEN,                                            SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on May 25, 2021 for a preliminary hearing and
detention hearing regarding Amended Petition for Offender Under Supervision [134]. Julie Hansen
represented the defendant. Martin Conboy represented the government. The defendant was advised
of the alleged violation(s) of supervised release, right to retain or appointment of counsel, and any
right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3) at his
previous hearing on May 17, 2021.
        The government made an oral motion to dismiss Petition for Offender Under Supervision [95].
The government’s oral motion to dismiss Petition for Offender Under Supervision [95] is granted
without objection.
        The defendant requested a preliminary hearing which was held. Fed. R. Crim. P. 32.1(b)(1).
The court finds probable cause to believe the defendant has violated one or more conditions of
supervised release as alleged in the petition and the defendant should be held to answer for a final
dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before Senior U.S. District Judge Joseph F. Bataillon in Courtroom No. 3, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on August 31,
2021. Fed. R. Crim. P. 32.1(b)(1)(C).
        The government moved for detention based upon risk of flight and danger. The defendant
submitted on the issue of detention. The court finds that the defendant failed to meet his burden to
establish by clear and convincing evidence that he will not flee or pose a danger to any other person
or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
for detention is granted as to risk of flight and danger and the defendant shall be detained until further
order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 25th day of May, 2021.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                2
